Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is dated as of January 29, 2013, by
and among Copano Energy, L.L.C., a Delaware limited liability company (the
“Company”), Kinder Morgan Energy Partners, L.P., a Delaware limited partnership
(“Parent”), Kinder Morgan G.P., Inc., a Delaware corporation and the general
partner of Parent (“Parent GP” and, with Parent, the “Parent Parties”) and TPG
Copenhagen, L.P. (the “Unitholder”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Merger Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Parent, Parent GP, Javelina Merger Sub LLC, a Delaware limited
liability company and wholly owned subsidiary of Parent (“Merger Sub”), and the
Company entered into an Agreement and Plan of Merger, dated as of January 29,
2013 (as it may be amended from time to time, the “Merger Agreement”), providing
for, among other things, subject to the terms and conditions of the Merger
Agreement, the merger of Merger Sub with and into the Company (the “Merger”);

 

WHEREAS, as of the date hereof, the Unitholder is the record and beneficial
owner of 12,897,029 Series A convertible preferred units of the Company (the
“Preferred Units”) (such Preferred Units, the “Existing Units” and such Existing
Units, together with any Common Units and Preferred Units acquired by the
Unitholder after the date hereof, including as indicated in Section 4.1 below,
the “Owned Units”); and

 

WHEREAS, as a condition to Parent’s willingness to enter into the Merger
Agreement, Parent has required that the Unitholder agree, and the Unitholder has
agreed, to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.                                      Agreement to Vote.

 

1.1                               Agreement to Vote.  The Unitholder hereby
irrevocably and unconditionally agrees that, from the date hereof until the
earlier of the (a) time that the Company Unitholder Approval has been obtained
and (b) termination of this Agreement in accordance with Section 5.1 (the
“Agreement Term”), at any meeting of the Unitholders of the Company at which the
approval and adoption of the Merger Agreement and the transactions contemplated
thereby is to be voted upon, however called, or any adjournment or postponement
thereof, the Unitholder shall be present (in person or by proxy) and vote (or
cause to be voted), to the extent entitled to vote thereon, all of its Owned
Units at such time: (i) in favor of (A) adoption of the Merger Agreement and the
transactions contemplated thereby, including the Merger and (B) the approval of
any proposal to adjourn or postpone the meeting to a later date if there are not
sufficient votes for adoption of the Merger Agreement; (ii) against any
Alternative Proposal; and (iii) against any action or agreement (including any
amendment of any agreement) that would, or would reasonably be expected to,
prevent or in any material respect impede or

 

--------------------------------------------------------------------------------


 

delay the consummation of the Merger and the other transactions contemplated by
the Merger Agreement.

 

1.2                               Other Voting Rights.  Except as permitted by
this Agreement, throughout the Agreement Term, the Unitholder will continue to
hold, and shall have the right to exercise, all voting rights related to the
Owned Shares.

 

1.3                               Grant of Irrevocable Proxy.

 

(a)                                 The Unitholder hereby irrevocably appoints
Parent and any designee of Parent, and each of them individually, as the
Unitholder’s proxy and attorney-in-fact, with full power of substitution and
resubstitution, to vote at any annual or special meeting of Unitholders at which
any of the matters described in Section 1.1. is to be considered during the
Agreement Term, with respect to the Owned Shares as of the applicable record
date, in each case solely to the extent and in the manner specified in Section
1.1; provided, however, that the Unitholder’s grant of the proxy contemplated by
this Section 1.3 shall be effective if, and only if, the Unitholder has not
delivered to the Secretary of the Company, at least two (2) business days prior
to the applicable meeting, a duly executed irrevocable proxy card directing that
the Owned Units be voted in accordance with Section 1.1. This proxy, if it
becomes effective, is given to secure the performance of the duties of the
Unitholder under this Agreement, and its existence will not be deemed to relieve
the Unitholder of its obligations under Section 1.1.  This proxy shall expire
and be deemed revoked automatically at the expiration or termination of the
Agreement Term.

 

(b)                                 The Unitholder agrees and acknowledges that
the proxy in Section 1.3(a) is: (i) given (x) in connection with the execution
of the Merger Agreement and (y) to secure the performance of the Unitholder’s
duties under this Agreement, (ii) coupled with an interest and may not be
revoked except as otherwise provided in this Agreement and (iii) intended to be
irrevocable prior to the expiration or termination of the Agreement Term.

 

2.                                      Representations and Warranties of the
Unitholder.  The Unitholder hereby represents and warrants to the Parent Parties
and the Company as follows:

 

2.1                               Power; Due Authorization; Binding Agreement. 
The Unitholder has the requisite entity power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby.  The execution and delivery of this
Agreement and the consummation by the Unitholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
partnership or other applicable action on the part of the Unitholder, and no
other proceedings on the part of the Unitholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and delivered by the Unitholder and, assuming
the due and valid authorization, execution and delivery hereof by the other
parties hereto, constitutes a valid and binding agreement of the Unitholder,
enforceable against the Unitholder in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

2

--------------------------------------------------------------------------------


 

2.2                               Ownership of Units.  On the date hereof, the
Unitholder is beneficial owner of 12,897,029 Preferred Units and no Common Units
(provided that, for the avoidance of doubt, such amount does not include an
additional 322,425 Preferred Units in respect of the quarterly period ending
December 31, 2012, which PIK Units the Company expects will be issued in
February 2013).  Other than restrictions in favor of Parent pursuant to this
Agreement and except for such transfer restrictions of general applicability as
may be provided under the Securities Act or the “blue sky” Laws of the various
states of the United States, and any restrictions contained in the Company
Charter Documents, as of the date hereof the Unitholder (a) has, and at any
Unitholder meeting of the Company held during the Agreement Term, the Unitholder
will have (except as otherwise permitted by this Agreement), sole voting power
and sole dispositive power with respect to the matters set forth in Section 1.1
in respect of all of the then Owned Units and (b) owns, and will during the
Agreement Term, own the Owned Units free any clear of any adverse claim or other
Lien.

 

2.3                               No Conflict. The execution and delivery of
this Agreement by the Unitholder does not, and the performance of the terms of
this Agreement by the Unitholder will not, (a) require the consent or approval
of any other person pursuant to any Contract binding on the Unitholder or its
properties and assets, (b) conflict with or violate any organizational document
of the Unitholder or (c) conflict with or violate or result in any breach of, or
default (with or without notice or lapse of time, or both) under any Contract to
which the Unitholder is a party, except for any consent or approval that has
been obtained, made or given as of the date hereof or the failure of which to
obtain, make or give would not, or any conflict or violation which would not,
individually or in the aggregate, prevent, materially delay or impair in any
material respect the Unitholder’s ability to perform its obligations under this
Agreement.

 

2.4                               Acknowledgment.  The Unitholder understands
and acknowledges that each of the Parent Parties and the Company are entering
into the Merger Agreement in reliance upon the Unitholder’s execution, delivery
and performance of this Agreement.

 

3.                                      Representations and Warranties of the
Parent Parties and Representations and Warranties of the Company.

 

3.1                               Representations and Warranties of the Parent
Parties.  The Parent Parties hereby represent and warrant to the Unitholder and
the Company as follows:  Each of the Parent Parties has the requisite entity
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement and the consummation by the Parent
Parties of the transactions contemplated hereby have been duly and validly
authorized by all necessary entity action on the part of each Parent Party, and
no other proceedings on the part of any Parent Party are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by the Parent Parties
and, assuming the due and valid authorization, execution and delivery hereof by
the Unitholder and the Company, constitutes a valid and binding agreement of
each Parent Party.

 

3.2                               Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Unitholder and the
Parent Parties as follows:  The Company has the requisite limited liability
company power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and, except as expressly
set forth herein, the consummation by the Company of the transactions
contemplated hereby have been duly and validly authorized by all necessary
limited liability company action on the part of

 

3

--------------------------------------------------------------------------------


 

the Company, and no other proceedings on the part of the Company are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by the
Company and, assuming the due and valid authorization, execution and delivery
hereof by the other parties hereto, constitutes a valid and binding agreement of
the Company.

 

4.                                      Certain Covenants of the Unitholder.

 

4.1                               Agreement to Convert.

 

(a)                                 Within five (5) Business Days (as defined in
the Company LLC Agreement) of the date of this Agreement, the Company shall,
pursuant to and in accordance with Section 5.12(b)(ix)(A) of the Company LLC
Agreement, mail to the Unitholder a notice of the Series A Change of Control
Offer (as defined in the Company LLC Agreement) (the “Notice”).

 

(b)                                 The Unitholder agrees that, as soon as
reasonably practicable after receipt from the Company of the Notice, the
Unitholder shall notify the Company in writing of, and shall not revoke, its
election to have any and all Preferred Units held by the Unitholder converted as
of immediately prior to the Effective Time into Conversion Units (as defined in
the Company LLC Agreement) as set forth in the Notice and otherwise in
accordance with the terms and conditions of Section 5.12(b)(ix) of the Company
LLC Agreement such that (i) the 12,897,029 Preferred Units outstanding as of the
date hereof shall be converted into an aggregate of 14,186,731 Common Units and
(ii) any Preferred Units issued as PIK Units after the date hereof (which PIK
Units shall be issued as of the close of business on the record date for the
distribution of such PIK Units) shall be converted into a number of Common Units
equal to the product of (A) one hundred and ten percent (110%) and (B) the
number of Preferred Units so issued as PIK Units.  The parties hereto
acknowledge and agree that upon the issuance of the Conversion Units to the
Unitholder, all rights under the converted Owned Units shall cease and the
Unitholder shall be the record holder of the Conversion Units.

 

(c)                                  Notwithstanding the foregoing, the parties
hereto agree that if the Merger Agreement is terminated without the consummation
of the Merger pursuant to its terms, the election to convert contemplated hereby
shall be deemed not to have been made and shall be deemed void ab initio. The
Unitholder hereby acknowledges that the transactions contemplated by the Merger
Agreement constitute a Series A Change of Control (as defined in the Company LLC
Agreement).

 

4.2                               Restriction on Transfer, Proxies and
Non-Interference.  The Unitholder hereby agrees, during the Agreement Term, not
to (i) sell, transfer (including by operation of law), pledge, encumber, assign
or otherwise dispose of, or enter into any contract, option or other arrangement
or understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, any of the Owned Units (or any right, title
or interest thereto or therein) (any such action, a “Transfer”), (ii) grant any
proxies or powers of attorney with respect to the Owned Units, deposit any Owned
Units into a voting trust or enter into a voting agreement with respect to any
Owned Units, in each case with respect to the matters set forth in clauses (i)
through (iii) of Section 1.1 of this Agreement, (iii) take any action that would
make any representation or warranty of the Unitholder set forth in this
Agreement untrue or incorrect in any material respect or have the effect of
preventing or materially impeding or delaying the Unitholder from performing any
of its obligations under this Agreement or (iv) commit or agree (in writing or
otherwise) to take any of the foregoing actions during the Agreement Term;

 

4

--------------------------------------------------------------------------------


 

provided that the foregoing notwithstanding, the following sales, transfers,
pledges, encumbrances, assignments or other dispositions are permitted: (A)
transfers of Owned Units to any Affiliate of the Unitholder who has agreed in
writing (the form and substance of which is reasonably acceptable to Parent and
the Company) to be bound by the terms of this Agreement; and (B) such Transfers
of Owned Units as Parent and the Company may otherwise permit by prior written
consent.

 

4.3                               Merger Agreement Obligations. The Unitholder
(solely in its capacity as a Unitholder of the Company) agrees that it shall
not, and shall not authorize or permit any investment banker, attorney or other
advisor or representative retained by the Unitholder to act on the Unitholder’s
behalf to, directly or indirectly, (a) solicit, initiate, knowingly facilitate,
knowingly encourage (including by way of furnishing confidential information) or
knowingly induce or take any other action intended to lead to any inquiries or
any proposals that constitute the submission of an Alternative Proposal or (b)
enter into any confidentiality agreement, merger agreement, letter of intent,
agreement in principle, unit purchase agreement, asset purchase agreement or
unit exchange agreement, option agreement or other similar agreement relating to
an Alternative Proposal; provided that this Agreement shall not restrict the
Unitholder from participating in discussions regarding an Alternative Proposal
where the Company is engaging in such discussions as permitted by Section 5.3 of
the Merger Agreement.

 

4.4                               No Limitations on Actions.  Each of the Parent
Parties and the Company expressly acknowledges that the Unitholder is entering
into this Agreement solely in its capacity as the beneficial owner of the Owned
Units and this Agreement shall not limit or otherwise affect the actions or
fiduciary duties of the Unitholder, or any affiliate, partner, trustee,
beneficiary, settlor, employee or designee of the Unitholder or any of its
affiliates (collectively, “Unitholder Affiliates”) in its capacity, if
applicable, as a director of the Company or any Subsidiary of the Company, and
none of the Parent Parties or the Company shall assert any claim that any action
taken by the Unitholder or any of the Unitholder Affiliates in its capacity as a
director of the Company violates this Agreement.

 

5.                                      Miscellaneous.

 

5.1                               Termination of this Agreement.  This
Agreement, and all obligations, terms and conditions contained herein, shall
automatically terminate without any further action required by any Person upon
the earliest to occur of: (a) the termination of the Merger Agreement in
accordance with its terms; (b) the Effective Time; and (c) the Outside Date.  In
addition to the foregoing, this Agreement may be terminated (i) at any time by
written consent of the parties hereto or (ii) by the Unitholder upon written
notice to the Parent and the Company at any time following the making of any
change, by amendment, waiver or other modification to any provision of the
Merger Agreement that (1) decreases the amount or changes the form of the Merger
Consideration, (2) imposes any material restrictions on or additional conditions
on the payment of the Merger Consideration to Unitholders or (3) extends the
Outside Date.

 

5.2                               Effect of Termination.  In the event of
termination of this Agreement pursuant to Section 5.1, this Agreement shall
become void and of no effect with no liability on the part of any party hereto;
provided, however, no such termination shall relieve any party hereto from any
liability for any breach of this Agreement occurring prior to such termination
and the provisions of this Article 5 shall survive any such termination.

 

5.3                               Additional Units.  During the Agreement Term,
the Unitholder shall promptly notify Parent of the number and class or series of
Company Securities, if any, as to

 

5

--------------------------------------------------------------------------------


 

which the Unitholder acquires record or beneficial ownership after the date
hereof.  Any Company Securities as to which the Unitholder acquires record or
beneficial ownership after the date hereof and prior to termination of this
Agreement in accordance with its terms shall be Owned Units for purposes of this
Agreement.

 

5.4                               Definition of “Beneficial Ownership”.  For
purposes of this Agreement, “beneficial ownership” with respect to (or to
“beneficially own”) any securities means having “beneficial ownership” of such
securities (as determined pursuant to Rule 13d-3 under the Exchange Act),
including pursuant to any agreement, arrangement or understanding, whether or
not in writing.

 

5.5                               Entire Agreement; No Third Party
Beneficiaries.  This Agreement (a) constitutes the entire agreement, and
supersedes all other prior agreements and understandings both written and oral,
among the parties with respect to the subject matter of this Agreement and
thereof and (b) shall not confer upon any Person other than the parties hereto
any rights (including third-party beneficiary rights or otherwise) or remedies
hereunder.

 

5.6                               Assignment.  Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation of Law or otherwise, by any of the parties without the prior
written consent of the other parties.  Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns.  Any
purported assignment not permitted under this Section 5.6 shall be null and
void.

 

5.7                               Amendments and Waivers.  This Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each of the parties hereto, or in the
case of a waiver, by each party against whom the waiver is to be effective. 
Notwithstanding the foregoing, no failure or delay by the Company or Parent in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder.

 

5.8                               Notices.  All notices, requests and other
communications to any party hereunder shall be in writing and shall be deemed
given if delivered personally, facsimiled (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses:

 

If to the Unitholder:

 

TPG Copenhagen, L.P.
345 California Street, Suite 3300
San Francisco, California 94104
Fax No:  (415) 743-1501

Attn:  Ronald Cami

 

If to the Company:

 

Copano Energy, L.L.C.
1200 Smith Street, Suite 2300
Houston, Texas



6

--------------------------------------------------------------------------------


 

Fax No.: (888) 229-0479
Attn:  Douglas L. Lawing

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Fax No.:  (212) 403-2000

Attn:                    Lawrence S. Makow, Esq.

 

If to any of the Parent Parties:

 

Kinder Morgan Energy Partners, L.P.
1001 Louisiana Street

Houston, Texas 7702
Fax No.:  (713) 369-9410
Attn:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas  75201

Attention: R. Jay Tabor

Facsimile:  (214) 746-7777

 

and

 

Bracewell & Giuliani LLP
711 Louisiana Street
Suite 2300, Pennzoil Place - South Tower
Houston, Texas  77002

Attention: W. Cleland Dade
Facsimile:  (713) 222-3243

 

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 P.M. in the place of receipt and such day is a
business day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

 

5.9                               Governing Law; Jurisdiction; Waiver of Jury
Trial.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applicable to
contracts executed in and to be performed entirely within that State.

 

7

--------------------------------------------------------------------------------


 

(b)           Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware).  Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 5.9, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

(c)           EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, THE MERGER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND BY THE MERGER AGREEMENT.

 

5.10        Specific Performance; Exclusive Remedy.  The parties agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
it is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in each case, in accordance with
this Section 5.10 in the Delaware Court of Chancery or any federal court sitting
in the State of Delaware, this being in addition to any other remedy to which
they are entitled at law or in equity.  Each of the parties agrees that it will
not oppose the granting of an injunction, specific performance and other
equitable relief as provided herein on the basis that (x) either party has an
adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity.  Each party further agrees
that no party shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 5.10, and each party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

8

--------------------------------------------------------------------------------


 

5.11        Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

 

5.12        Severability.  If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

5.13        Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, agent, attorney,
representative or affiliate of any party hereto or of any of its respective
Affiliates (unless such Affiliate is expressly a party to this Agreement) shall
have any liability (whether in contract or in tort) for any obligations or
liabilities of such party arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby; provided, however, that nothing in this
Section 5.13 shall limit any liability of the parties to this Agreement for
breaches of the terms and conditions of this Agreement.

 

5.14        Interpretation.

 

(a)           When a reference is made in this Agreement to an Article, a
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.    References to a
Person are also to its permitted successors and assigns.

 

(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement with the assistance of counsel and other advisors
and, in the event an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as jointly drafted by the parties hereto and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provision of this Agreement or interim drafts
of this Agreement.

 

[remainder of page intentionally blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

 

PARENT:

 

 

 

KINDER MORGAN ENERGY PARTNERS, L.P.

 

 

 

By:

Kinder Morgan G.P., Inc., its general partner

 

 

 

 

 

By:

Kinder Morgan Management, LLC, its delegate

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Listengart

 

 

 

 

Name:

Joseph Listengart

 

 

 

 

Title:

Vice President and General Counsel

 

 

 

 

 

PARENT GP:

 

 

 

 

 

KINDER MORGAN G.P., INC.

 

 

 

 

 

 

 

By:

/s/ Joseph Listengart

 

 

Name:

Joseph Listengart

 

 

Title:

Vice President and General Counsel

 

[VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMPANY:

 

 

 

COPANO ENERGY, L.L.C.

 

 

 

 

 

By:

/s/ R. Bruce Northcutt

 

 

Name:

R. Bruce Northcutt

 

 

Title:

President and Chief Executive Officer

 

[VOTING AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UNITHOLDER:

 

 

 

TPG COPENHAGEN, L.P.

 

 

 

By:

TPG Advisors VI, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Cami

 

 

 

Name:

Ronald Cami

 

 

 

Title:

Vice President

 

[VOTING AGREEMENT]

 

--------------------------------------------------------------------------------